Citation Nr: 0919788	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected rheumatoid arthritis.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to December 
1954.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which held that the Veteran's appeal 
of an April 2005 denial of the increased rating claim was not 
timely.  In September 2008, the Board found the appeal to be 
timely and remanded the case for further development of the 
underlying claim.  The case has since returned to the Board 
for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

The Veteran is seeking a disability rating in excess of the 
currently assigned 10 percent for service-connected 
rheumatoid arthritis.  Service connection for this disability 
was awarded in January 1955 and an initial rating of 50 
percent was assigned.  After the active disease subsided, the 
rating was reduced to 10 percent in August 1956, and it has 
remained at 10 percent continuously since that date.  In 
September 2008, the Board remanded the case for further 
development.  A review of the record indicates that another 
remand is required.  

In the September 2008 remand, the Board noted that the 
Veteran had been diagnosed as having osteoarthritis and there 
was some evidence indicating a possible connection between 
the veteran's service-connected arthritis and 
"degeneration" of his joints.  Pursuant to the Board's 
remand instructions, the Veteran was afforded a VA 
examination of his joints in October 2008.  The examiner 
diagnosed bilateral degenerative arthritis of the knees and 
concluded that it was at least as likely as not that these 
degenerative changes in the knee were exacerbated as a result 
of the Veteran's service-connected rheumatoid arthritis.  

In a February 2009 addendum, after a more thorough review of 
the record, the examiner revised his opinion, concluding that 
the original diagnosis of rheumatoid arthritis had been a 
mistake.  He opined that the condition had most likely been 
an acute infection with polyarthropathy as a manifestation.  
The examiner concluded that the Veteran's current 
degenerative arthritis is due to aging and was not caused by 
rheumatoid arthritis.  The examiner did not address his prior 
statement about any "exacerbation" of the knees.  

The examiner did not offer an opinion as to whether the 
Veteran's original disability and its associated 
polyarthropathy may have exacerbated the present degenerative 
changes of the knees.  Secondary service connection is 
granted where a service connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  See also 38 C.F.R. § 3.310 (in effect prior to 
and from October 10, 2006).  Thus, the Board finds that a 
medical opinion is needed as to whether the service-connected 
rheumatoid arthritis aggravates the currently diagnosed 
degenerative arthritis.  The Board further points out that 
that aggravation of a disability requires that the disability 
underwent a permanent increase of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, another remand is required in order to 
clarify the examiner's opinion in this regard.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Forward the claims file to the VA examiner 
who evaluated the Veteran in October 2008.  
If that examiner is unavailable or 
determines that the requested opinion cannot 
be offered without an examination, the 
Veteran should be scheduled for an 
examination.  The examiner should review the 
record and provide an opinion as to whether 
it is at least as likely as not the 
Veteran's current degenerative arthritis of 
the knees is worsened or aggravated by the 
service-connected rheumatoid arthritis or 
polyarthropathy he suffered in service.  

If the examiner finds that the 
degenerative arthritis is aggravated by a 
service-connected disability, the 
examiner should indicate the degree of 
disability of the degenerative arthritis 
before it was aggravated and the current 
degree of disability of degenerative 
arthritis.  The examiner should be aware 
that aggravation of a disability requires 
that the disability underwent a permanent 
increase of the severity of the 
underlying pathology of the condition, as 
opposed to a temporary exacerbation or 
intermittent flare-up of the associated 
symptoms. 

The examiner should include the complete 
rationale for all opinions expressed. 

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



